Citation Nr: 9912457	
Decision Date: 05/06/99    Archive Date: 05/12/99

DOCKET NO.  98-03 444	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for cervical arthritis 
or disc disease of C6-7 as secondary to service-connected 
shell fragment wound (SFW) of the chest, right arm, left arm, 
neck, left ear, right hand and right foot.

2.  Entitlement to a total rating based on individual 
unemployability due to service connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

D. Jeffers, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1967 to 
January 1970.

This case comes to the Board of Veterans' Appeal (Board) on 
appeal from a September 1997 rating decision of the North 
Little Rock, Arkansas, Department of Veterans (VA), Regional 
Office (RO), which denied service connection for the 
veteran's cervical spine disorder and a February 1998 rating 
decision that, in pertinent part, denied TDIU. 

The veteran's TDIU claim is addressed in the remand appended 
to this decision.


FINDINGS OF FACT

1.  Cervical arthritis or disc disease of C6-7 was not first 
manifested during service or within the first post-service 
year.

2.  A nexus between the veteran's cervical arthritis or disc 
disease of C6-7 and service-connected SFWs to the chest, 
right arm, left arm, neck, left ear, right hand and right 
foot has not been established by competent medical evidence.

3.  The veteran has not submitted evidence sufficient to 
justify a belief by a fair and impartial individual that his 
claim for secondary service connection for cervical arthritis 
or disc disease of C6-7 is plausible.


CONCLUSION OF LAW

The claim of entitlement to service connection for cervical 
arthritis or disc disease of C6-7 as secondary to service-
connected SFWs of the chest, right arm, left arm, left ear, 
right hand and right foot is not well grounded.  38 U.S.C.A. 
§§ 1110, 5107(a) (West 1991); 38 C.F.R. §§ 3.303(b), 3.310 
(1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

"[A] person who submits claim[s] for benefits under a law 
administered by the Secretary [of Veterans Affairs] shall 
have the burden of submitting evidence sufficient to justify 
a belief by a fair and impartial individual that the claim is 
well grounded."  The threshold question to be answered in 
this case is whether the veteran has presented evidence of 
well grounded claims; that is, claims which are plausible.  
If he has not presented well grounded claims, his appeal must 
fail and there is no duty to assist him further in the 
development of his claims because such additional development 
would be futile.  38 U.S.C.A. § 5107(a) (West 1991); Murphy 
v. Derwinski, 1 Vet. App. 78 (1990).  Although his claims 
need not be conclusive to be well-grounded, they must be 
accompanied by supporting evidence that justifies a belief by 
a fair and impartial individual that such claims are 
plausible.  Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992); 
Dixon v. Derwinski, 3 Vet. App. 261, 262 (1992).

Establishing service connection for a disability requires the 
existence of a current disability and a relationship or 
connection between that disability and a disease contracted 
or an injury sustained during service.  Where a veteran has 
served for 90 days or more during a period of war or 
peacetime service after December 31, 1946, and certain 
diseases become manifest to a degree of 10 percent within one 
year from the date of termination of such service, such 
disease shall be presumed to have been incurred in service, 
even though there is no evidence of such disease during the 
period of service.  This presumption is rebuttable by 
affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1137 (West 1991); 38 C.F.R. 
§§ 3.307, 3.309 (1998); Cuevas v. Principi, 3 Vet. App. 542, 
548 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992).  Service connection may also be granted for 
disabilities which are proximately due to or the result of a 
service-connected disease or injury. 38 C.F.R. § 3.310(a) 
(1998).

With chronic disease shown as such in service (or within the 
presumptive period under § 3.307) so as to permit a finding 
of service connection, subsequent manifestations of the same 
chronic disease at any later date, however remote, are 
service connected, unless clearly attributable to 
intercurrent causes.  This rule does not mean that any 
manifestations of joint pain, any abnormality of heart action 
or heart sounds, any urinary findings of casts, or any cough, 
in service will permit service connection of arthritis, 
disease of the heart, nephritis, or pulmonary disease, first 
shown as a clear-cut clinical entity, at some later date.  
For the showing of a chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (1998).

A review of the record included the veteran's service medical 
records reveals that he had normal clinical evaluations of 
the head, face, neck and scalp, as well as the spine, on 
induction examination in July 1967.  However, October 1969 
Medical Evaluation Board and January 1970 Physical Evaluation 
Board reports show that he was deemed to be medically unfit 
for duty having sustained multiple fragment injuries 
secondary to a Claymore mine explosion in August 1968.  He 
had numerous debridements, to include exposure of the left 
posterior of the neck to remove a fragment. There was no 
mention of chronic disability of the cervical spine.  The 
veteran was discharged from active military service on 
January 28, 1970.

In conjunction with his claim for VA compensation benefit as 
a result of his multiple fragment injuries, the veteran was 
afforded VA examination in December 1970.  The report shows, 
in pertinent part, that the veteran had small surgical scars 
on the anterior and left-side of his neck.  He was also noted 
to have normal range of motion (ROM) of all joint of all 
extremities and the entire spinal column.  There was no 
mention of the presence of a chronic cervical spine disorder.  
These findings were also seen on VA examination in November 
1972.  In February 1971, service connection was established 
for SFW scars of the chest, right arm, left arm, neck, left 
ear, right hand and right foot.

On VA examination in March 1976, the veteran complained of 
left arm weakness and partial numbness of last two fingers of 
his left hand.  He also complained of stiffness in his neck 
at times.  Neuropsychiatric evaluation of the veteran 
revealed that he had no psychiatric pathology or neurological 
abnormalities.

Similarly, there was no mention of the presence of any injury 
to or disorder of the cervical spine in any of the veteran's 
private or VA treatment records developed between 1973 and 
1991.

On VA examination in August 1992, however, the veteran 
reported that in addition to his Claymore mine injuries, he 
also incurred a neck injury for which he was treated locally 
in Vietnam and sent back to duty.

VA outpatient treatment records developed between August 1996 
and July 1997 show treatment on occasion for neck pain.  A 
June 1997 computerized tomography myelogram of the cervical 
spine confirmed that the veteran has a focal small disc 
herniation at C6-7 on the left that may be encroaching the C7 
nerve root on that side.

In conjunction with his present claim, the veteran was 
afforded VA examination in September 1997, at which time he 
stated that he did not have any neck symptoms to speak of for 
about 3 to 4 years after his in-service fragment injury.  He 
thereafter started to notice some numbness and tingling in 
the ulnar half of his nondominant left hand.  About that 
time, he also experienced a gradual onset and progressive 
worsening of stiffness and pain in his neck, as well as 
associated headaches.  

On physical examination of the veteran, the soft tissues of 
the neck were noted to be normal.  The examiner was unable to 
identify the scar on the right side of the neck, where the 
wound occurred.  The veteran had normal forward flexion of 
the neck.  He could extend his neck to 45 degrees upward.  He 
had lateral rotation to either side, but complained of some 
pain at that limit.  He also had normal lateral flexion of 
the cervical spine.  The veteran complained of tightening in 
the right side of his neck when he looks to the left.  He 
further complained of subjective decreased sensation of the 
long, ring and small fingers of the left hand; however, he 
had normal motor function of the hand.  The veteran's C-file 
was available and reviewed.  It was noted that the veteran 
recently had nerve conduction studies and extensive x-ray 
studies of the cervical spine done approximately 2 to 3 
months prior.  The diagnoses were status post injury shrapnel 
wound of the neck, and symptoms of cervical arthritis or disc 
disease at the C6-7 level confirmed by myelogram.  The 
examiner commented that he or she did not feel that the 
shrapnel wound suffered during the Vietnam conflict was 
responsible for the veteran's present problem with his neck 
or the progressive changes of the neck.

VA outpatient treatment records developed between May and 
December 1997 show further treatment on occasion for his 
cervical spine disorder.

A February 1998 VA hospital summary shows that the veteran 
underwent a partial hemilaminectomy at C6-7 with 
microdiskectomy.

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter, "the Court") has stated that in 
order for a claim to be well grounded, there must be 
competent evidence of current disability, objective evidence 
of the incurrence or aggravation of a disease or injury 
during service, and a nexus between the in-service injury or 
disease and the current disability.  That means that for a 
well-grounded claim for service connection, there must be a 
current disability, disease or injury during service, and a 
link between the two.  Furthermore, the evidence needed to 
establish service connection for any particular disability 
must be competent.  That is, an injury during service may be 
verified by medical or lay witness statements; however, the 
presence of a current disability requires a medical 
diagnosis; and, where an opinion is used to link the current 
disorder to a cause or symptoms during service, a competent 
opinion of a medical professional is required.  Caluza v. 
Brown, 7 Vet. App. 498 (1995).

As a preliminary matter, the Board observes that the evidence 
of record does not show that cervical arthritis or disc 
disease of C6-7 was present in service or manifested to a 
compensable degree within one year of service separation.  
The veteran does not dispute this, but contends that his 
cervical spine disorder is secondary to his service-connected 
SFWs.  These include SFWs of the chest, right arm, left arm, 
neck, left ear, right hand and right foot.

After a contemporaneous review of the record, the Board finds 
that the veteran's claim for secondary service connection for 
cervical arthritis or disc disease of C6-7 is not well 
grounded.  The medical evidence does show SFW to the neck, 
and other parts of the body.  However, the veteran has not 
submitted any medical opinion to the effect that this 
cervical spine disorder was caused by the SFW to the neck or 
to any other service connected SFW.  See Caluza, supra.  
Indeed, the September 1997 VA examiner, based on a 
contemporaneous examination and review of the veteran's C-
file, specifically opined that the SFW was not the cause of 
the veteran's present problem with his neck or the 
progressive changes of the neck.

The Board has also considered the contentions of the veteran, 
inasmuch as the veteran is offering his own medical opinion 
and diagnoses, and notes that the record does not indicate 
that the veteran has any medical expertise.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  The veteran's 
assertions of medical causation alone are not probative 
because lay persons (i.e., persons without medical expertise) 
are not competent to offer medical opinions.  Moray v. Brown, 
5 Vet. App. 211 (1993).  Furthermore, lay assertions of 
medical causation cannot constitute evidence to render a 
claim well grounded.  Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993).

Under these circumstances, the Board concludes that the 
veteran has not met the initial burden of presenting evidence 
of well grounded claim for secondary service connection for 
cervical arthritis or disc disease of C6-7, as imposed by 38 
U.S.C.A. § 5107(a) (West 1991).  The claims, therefore, must 
be denied.  Since the veteran has failed to present well 
grounded claim for secondary service connection cervical 
arthritis or disc disease of C6-7, VA has no duty to assist 
him in the development of facts pertaining to the claim.

Where a claim is not well grounded, VA does not have a 
statutory duty to assist a claimant in developing facts 
pertinent to his claims, but VA may be obligated under 38 
U.S.C.A. § 5103(a) (West 1991) to advise a claimant of 
evidence needed to complete his application.  This obligation 
depends on the particular facts of the case and the extent to 
which the Secretary has advised the claimant of the evidence 
necessary to be submitted with a VA benefits claim.  
Robinette v. Brown, 8 Vet. App. 69, 78 (1995).  Here, unlike 
the situation in Robinette, the veteran has not put the VA on 
notice of the existence of any specific, particular piece of 
evidence that, if submitted, could make his claims well 
grounded.  See also Epps v. Brown, 9 Vet. App. 341 (1996).  
Accordingly, the Board concludes that VA did not fail to meet 
its 
obligations under 38 U.S.C.A. § 5103(a) (West 1991).


ORDER

The claim for service connection for cervical arthritis or 
disc disease of C6-7 as secondary to service-connected SFW 
scars of the chest, right arm, left arm, neck, left ear, 
right hand and right foot is denied as not well grounded.




REMAND

The veteran contends that he has been unable to work since 
1990 due to his various service-connected disabilities.  Of 
record is a statement from David J. Christ, M.D., to the 
effect that because of the right knee disability, the veteran 
was unable to perform his job as a laborer as he had done for 
over 25 years.  The Board requires VA medical opinion on the 
impact of the service connected disabilities on the veteran's 
ability to work.

Thus, to ensure that VA has met its duty to assist the 
veteran in developing all facts pertinent to his claims, the 
case is REMANDED to the RO for the following development:

1.  The veteran should be requested to 
identify all sources of recent treatment 
received for his service-connected 
disabilities and to furnish signed 
authorizations for release to the VA of 
private medical records in connection 
with each non-VA source he identifies.  
Copies of the medical records from all 
sources he identifies, including VA 
records, (not already in the claims 
folder) should then be requested.  All 
records obtained should be added to the 
veteran's claims folder.

2.  Once the above-mentioned information 
has been ascertained, the RO must 
schedule the veteran for appropriate 
examination to determine the severity of 
the service connected disabilities and 
the impact of these disabilities on his 
ability to perform substantially gainful 
employment.  The claims file should be 
made available to the examiner(s).  Each 
examiner should, at the conclusion of the 
examination, answer the following 
question:  Considering only the service 
connected disabilities, can the veteran 
perform substantially gainful employment 
consistent with his education and his 
work experience?  The functional 
limitations imposed by the left and right 
leg disabilities must be specifically 
addressed.  The rationale for the opinion 
should be set forth.  

3.  Following completion of the above 
action, the RO must review the claims 
folder and ensure that the foregoing 
development has been conducted and 
completed in full.  If this development 
is incomplete, appropriate corrective 
action is to be implemented.  Specific 
attention is directed to the medical 
opinion requested. 

5.  After the above actions have been 
completed, the RO must then re-adjudicate 
the veteran's claim.  If the 
determination remains unfavorable to the 
veteran, he and his representative should 
be furnished a supplemental statement of 
the case in accordance with 38 U.S.C.A. § 
7105 (West 1991), which includes a 
summary of additional evidence submitted 
and any additional applicable laws and 
regulations.  This document should 
include detailed reasons and bases for 
the decisions reached.  Thereafter, the 
veteran and his representative should be 
afforded the opportunity to respond 
thereto.

The Board reminds the veteran and his representative that 
they are free to submit additional evidence and argument 
while this case is in remand status.  See
 Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992); Booth v. 
Brown, 8 Vet. App. 109 (1995); and Falzone v. Brown, 8 Vet. 
App. 398 (1995).

Thereafter, the case should then be returned to the Board for 
further appellate consideration, if otherwise in order.  By 
this remand the Board intimates no opinion, either factual or 
legal, as to the ultimate determination warranted in this 
case.  The purpose of the remand is to further develop the 
record.  No action is required of the veteran until he 
receives further notice.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	NANCY I. PHILLIPS
	Member, Board of Veterans' Appeals


 

